Citation Nr: 1000685	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
May 2, 2007, and an initial rating greater than 10 percent 
thereafter, for bilateral pes planus with plantar fasciitis.  

2.  Entitlement to an initial compensable rating prior to May 
2, 2007, and greater than 10 percent disabling thereafter, 
for left knee status post meniscectomy.  

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to February 1992 
and from December 2003 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2006 with regard to several 
issues, a statement of the case was issued in December 2006, 
and a substantive appeal was received in February 2007.  

The October 2006 notice of disagreement also was filed with 
regard to a higher initial rating for a spine disability as 
well a claim of service connection for colon polyps.  In his 
substantive appeal, however, the Veteran expressly indicated 
that he was not appealing the spine and colon polyps issues.  
Thus, issues relating to the spine and colon polyps are not 
before the Board.  See generally 38 U.S.C.A. § 7105 (West 
2002).  

The Veteran requested a Board hearing, however, he failed to 
show for a hearing scheduled in September 2009.  See 
38 C.F.R. § 20.704 (2009).

The issue of an increased rating for bilateral pes planus 
with plantar fasciitis on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran's left knee, status 
post meniscectomy, is not manifested by flexion limited to 45 
degrees.  

2.  From May 2, 2007, the Veteran's left knee, status post 
meniscectomy, is not manifested by flexion limited to 30 
degrees.

3.  The Veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
May 2, 2007, and greater than 10 percent thereafter, for left 
knee, status post meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 
5260 (2009).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.114, DC 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In a letter issued in April 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
April 2006), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The United States Court of Appeals 
for Veterans Claims (Veterans Court) also has determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).   

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the September 2006 rating decision 
was fully favorable to the Veteran on the issues of service 
connection for left knee injury status post meniscectomy and 
hemorrhoids, and because the Veteran's higher initial rating 
claims for left knee injury status post meniscectomy and 
hemorrhoids are being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
Veterans Court held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with 
examinations to determine the current nature and severity of 
his service-connected disabilities.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the analysis in this 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Left Knee

Criteria & Factual Background

The Veteran has claimed entitlement to an increased initial 
rating for left knee status post meniscectomy.  The RO 
granted service connection in September 2006 and assigned a 
noncompensable rating effective December 22, 2005 under 
DC 5260.  A December 2007 rating decision assigned a 10 
percent rating effective May 2, 2007 under DC 5260.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The normal range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent 
rating is applied for moderate; and a 30 percent rating is 
applicable for severe.  Under DC 5256, a minimum 30 percent 
rating is warranted when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  

Under DC 5258, a 20 percent disability rating is available 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under DC 5259 for 
cartilage removal.  

In VAOPGCPREC 9-2004, VA's General Counsel concluded that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DC's 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-
2004 (September 17, 2004).

Additionally, separate ratings may be assigned for knee 
disability under DC's 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include DC's 5003, 
5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 
Vet. App. 532 (1993), the Veterans Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Veterans Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Veterans Court also has held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The Veteran underwent a VA examination in June 2006.  He 
reported pain with walking and that he could not run.  Upon 
physical examination, the left knee had full extension to 
zero degrees and flexion from zero to 115 degrees.  X-ray 
findings revealed questionable minimally or non-displaced 
medial tibial plateau fracture, joint effusion, and linear 
lucency through lateral tibial plateau probably representing 
a "vasluar" groove, but clinical correlation was 
recommended.  

The Veteran underwent another VA examination on May 2, 2007.  
He reported increased pain in the left knee with decreased 
endurance.  He stated that he could not run.  Upon physical 
examination, active and passive flexion was from zero to 105 
degrees, with pain throughout.  Flexion against strong 
resistance was from zero to 95 degrees, with pain throughout.  
There was no additional loss of motion on repetitive use.  
Active and passive extension was from 105 to zero degrees, 
with pain beginning at 50 degrees and ending at zero degrees.  
Extension against strong resistance was from 95 to zero 
degrees, with pain throughout.  There was no additional 
limitation of motion on repetitive use.  There was crepitus, 
painful movement and weakness.  There was no clicking, 
snapping, grinding or instability.  X-ray findings revealed 
questionable minimally or non-displaced medial tibial plateau 
fracture, joint effusion, and linear lucency through lateral 
tibial plateau probably representing a "vasluar" groove, 
but clinical correlation was recommended.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to May 2, 2007, for bilateral pes planus with plantar 
fasciitis.  Criteria set forth under DC 5260 requires flexion 
limited to 45 degrees to receive a compensable disability 
rating.  The medical evidence fails to establish this 
limitation.  For example, the June 2006 examiner found 
flexion limited to 115 degrees.  Criteria set forth under 
DC 5257 requires slight knee impairment (recurrent 
subluxation or lateral instability) for a compensable 
disability rating.  The medical evidence fails to establish 
this limitation.  Criteria set forth under DC 5261 requires 
extension limited to 10 degrees. The medical evidence fails 
to establish this limitation.  For example, the June 2006 
examiner found extension limited to zero degrees.

The Board also finds that the preponderance of the evidence 
is against assigning an initial rating greater than 
10 percent effective May 2, 2007, for bilateral pes planus 
with plantar fasciitis.  In turning to the DC's applicable to 
the knees which provide for disability ratings in excess of 
10 percent, with regard to DC 5257, there is no persuasive 
evidence of recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent for the knee, or a 
separate rating under this DC.  For example, the May 2, 2007 
VA examiner noted that there was no instability.  

The Board notes that a 30 percent disability rating under 
DC 5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the left knee.  The Board again notes that 
DC 5259 does not provide for a disability rating in excess of 
10 percent.  Therefore, it is not applicable to this 
analysis.

With regard to DC 5258, there is no medical evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  For example, 
although the May 2, 2007 VA examiner noted that X-ray 
findings revealed joint effusion, there was no indication of 
dislocated semilunar cartilage.  Therefore, the Board is 
unable to find that a 20 percent rating is warranted under 
this DC.

The Board notes here that in order to assign a 20 percent 
rating under DC 5260, flexion would have to be limited to 30 
degrees.  The record clearly shows that the Veteran does not 
suffer limitation of flexion in the knee to such a degree.  
For example, the May 2, 2007 VA examiner noted flexion of the 
left knee to 105 degrees.  Therefore, the limitation of 
flexion is noncompensable under DC 5260.  The Board also 
notes that there is no limitation of extension, so DC 5261 is 
not applicable.

As noted previously, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported left knee 
pain since injuring the knee in service in 2003.  The Board 
finds that the present disability ratings take into 
consideration the Veteran's complaints of pain, thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

There is also no x-ray evidence of arthritis to provide a 
basis for consideration of separate ratings under DC's 5003 
and 5257.  See VAOPGCPREC 23-97 and VAOPGCREC 9- 98.

The Veteran clearly suffers from left knee impairment.  The 
Board is bound by regulations which set forth the criteria 
for various ratings.  The preponderance of the evidence in 
this case is against a finding that the criteria for 
increased ratings have been met under any applicable DC.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations also has been considered.  
The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that the service- 
connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Hemorrhoids

Criteria & Analysis

The Veteran has claimed entitlement to a higher initial 
rating for hemorrhoids.  The RO granted service connection in 
September 2006 for hemorrhoids with a noncompensable 
evaluation effective December 22, 2005 under DC 7336.  

The VA rating schedule evaluates external or internal 
hemorrhoids under 38 C.F.R. §  4.114, DC 7336.  Under 
DC 7336, mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  A 10 percent rating is 
assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

The Veteran underwent a VA examination in June 2006.  He 
denied any treatment for his hemorrhoids and controlled 
flares with diet.  Upon physical examination, there was no 
bleeding, thrombosis, prolapse, or fissures present.  

The Veteran underwent another VA examination in May 2007.  He 
reported flareups once every 10 days, consisting of burning, 
itching and blood on the toilet paper (the size of a nickel 
to a quarter) that lasted for 3 to 4 days.  He stated that he 
used to be able to control this with diet, but was no longer 
able to do so.  Upon physical examination, there was no 
bleeding, thrombosis, prolapse, or fissures present.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for hemorrhoids.  The VA examinations do not show hemorrhoid 
manifestations of the type described in the criteria for a 
10 percent rating.  For example, the June 2006 and May 2007 
VA examiners noted that there was no thrombosis.  The 
Veteran's hemorrhoids do not require frequent 
hospitalization, and do not markedly interfere with 
employment, so consideration of an extraschedular rating also 
is not warranted.  38 C.F.R. § 3.321.


ORDER

Entitlement to an initial compensable rating prior to May 2, 
2007, and greater than 10 percent thereafter, for left knee 
status post meniscectomy is denied.  

Entitlement to an initial compensable rating for hemorrhoids 
is denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

The Board notes that a May 2007 VA examiner noted that 
bilateral pes planus with plantar fasciitis had significant 
general occupational effects.  The examiner noted that pain 
resulted in increased absenteeism.  After advising the 
Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for bilateral pes planus with plantar 
fasciitis, the RO should consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran and 
his service representative of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to an extra-schedular 
evaluation for bilateral pes planus with 
plantar fasciitis.  Specifically, the 
Veteran should be advised that he can 
submit or identify evidence in 
conjunction for his claim for an 
increased rating for bilateral pes planus 
with plantar fasciitis, which tends to 
show marked interference with employment 
and/or frequent hospitalization due to 
this disability.  He should be advised 
further that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of this disability.  A copy 
of this notice letter should be included 
in the claims file.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, issue an appropriate 
supplemental statement of the case and 
afford the claimant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


